Citation Nr: 1451833	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.
 
2.  Entitlement to service connection for a left hand injury.
 
3.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to October 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2003 and August 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims on appeal.  

In April 2014, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge (VLJ) presided.  A transcript of that hearing has been associated with the claims file.  Following the hearing, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

Initially, the Board notes that following the denial of the claim for service connection for residuals of a left hand injury in May 2003, the Veteran filed a timely notice of disagreement in October 2003.  A statement of the case was issued in August 2004.  The RO appears to have accepted a September 2004 statement in lieu of a timely substantive appeal and issued a supplemental statement of the case in October 2004, which considered the issue of service connection for a left hand condition.  The Board finds that the Veteran's statement on the September 2004 VA Form 21-4138 discussed above constitutes a timely filed substantive appeal in lieu of a VA Form 9 concerning the left hand claim.  Accordingly, such issue will be addressed on the merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for entitlement to service connection for a left hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for PTSD.  The Veteran filed a timely notice of disagreement with this decision; the RO issued a statement of the case, but the Veteran did not file a timely substantive appeal and the decision became final.   

2.  The additional evidence presented since the May 2003 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.

3.  The most probative evidence shows that the Veteran has a diagnosis of PTSD based on a stressor event in service that is corroborated by credible supporting evidence.

4.  The most probative evidence does not establish that the Veteran has a current diagnosis of a lung problem that is etiologically related to service.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been presented, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2014).

3.  The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

4.  The criteria for establishing service connection for a lung disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in a letter dated January 2010.  

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and  the Veteran testified as to in-service events, symptomatology and treatment history for his claimed conditions.  The testimony reflects that the record was held open for 60 days for submission of evidence in support of the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.  § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, available post-service treatment records, and VA examination reports.  Moreover, the Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board will proceed to review the merits of the issue on appeal.


Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      New and Material Evidence

Generally, a claim that has been finally denied may not thereafter be reopened     and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

By way of history, service connection for a nervous condition was denied in a November 1985 rating decision.  A request to reopen that claim was denied in a January 2002 rating decision.  The Veteran did not appeal those decisions and no new and material evidence was received within the one year period following notification of those decisions.  Accordingly, those decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

In a rating decision in May 2004, the RO denied the Veteran's claim for service connection for PTSD because the claimed stressor could not be verified.  The Veteran filed a timely notice of disagreement.  In December 2004 the RO issued a statement of the case, but the Veteran failed to perfect a timely appeal of the May 2004 rating decision, and no new and material evidence was submitted during the remainder of the appellate period.  Thus, that decision is final.  Id. 

The evidence considered at the time of the May 2004 rating decision that denied service connection for PTSD consisted of service records and service personnel records which showed that the Veteran served aboard the U.S.S. Burrfish from September 1955 to July 1956, in the Atlantic Ocean inside the Arctic Circle.  Also in the record were post-service VA treatment records that showed treatment for various mental health disorders, to include PTSD.  A June 2003 VA psychological assessment treatment note recorded the Veteran's report of fearing for his life during an incident in service while aboard a submarine.  He stated that a sanitary tank valve blew out near his bunk and water started gushing in through the toilet.  The Veteran feared that we would be trapped in the compartment if they sealed it off, and he feared being left to drown in order to save the vessel.  The Veteran also submitted an internet article which, in pertinent part, noted that in September 1955, the U.S.S. Burrfish underwent emergency repairs after the submarine started taking in water from a damaged sea flushing valve.  

The evidence received since the prior final denial includes statements and testimony from the Veteran wherein he reported that while aboard the U.S.S. Burrfish he feared for his life as he thought that he would drown when during a deep dive the submarine started flooding.  Reportedly, the vessel sunk so deep that his ears bled.  He described water running down the bulkheads and through the hatches.  Reportedly there was also engine damage.  However, they managed to resurface and required emergency repairs in Iceland.  Also of record are VA treatment records which document a diagnosis of PTSD and a VA examination report wherein the examiner determined that the objective evidence precluded a diagnosis of PTSD.  Additionally, private psychiatric treatment record notes diagnoses of PTSD associated with an incident of flooding while aboard the U.S.S. Burrfish.  The Veteran also submitted an internet article concerning the history of the U.S.S. Burrfish that documented that in September 1955, during a mission to collect intelligence on potential enemies of the United States, a damaged sea-flushing valve admitted much water into the submarine, necessitating a pit stop at Reykjavik, Iceland, to effect emergency repairs.  The Veteran also submitted statements from acquaintances dated in 2010, who described the Veteran's symptoms of anxiety and sleep impairment.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.  Accordingly, as new and material evidence has been submitted, the claim for service connection for PTSD is reopened.

      Service Connection for PTSD

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f) (2014).

Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a preliminary matter, the Board notes that the Veteran does not allege that he engaged in combat or that his stressor to support a diagnosis of PTSD is combat-related.  Rather, the Veteran described a stressful incident while serving aboard the U.S.S. Burrfish in September 1955 during which a malfunction crippled the submarine and caused it to sink to the bottom of the ocean.  

Historical information from an Internet article regarding the ship's history for       the U.S.S. Burrfish noted that following a deployment to the Arctic Ocean in September 1955, a damaged sea flushing valve admitted a significant amount of water into the submarine necessitating a stop in Reykjavik, Iceland, to effect emergency repairs.  

The Veteran's service personnel records show that he served aboard the U.S.S. Burrfish from September 1955 to July 1956.  As the evidence showed that the Veteran served aboard the U.S.S. Burrfish during a period in which the vessel was subjected to serious flooding, the AOJ conceded the Veteran's reported in-service stressor.  The Board will likewise accept the stressor. 

The medical evidence submitted in conjunction with the current claim includes a diagnosis of PTSD.  For example, in May 2014 a VA psychologist noted the Veteran's reported stressor and stated the Veteran met the diagnostic criteria for PTSD under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  Additionally, private psychiatric treatment records in 2014, to include a psychiatric evaluation report, also contained a diagnosis of PTSD associated with an incident of flooding while aboard the U.S.S. Burrfish in 1955. 

The Board acknowledges that a VA examiner in July 2010 found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, and instead the diagnosed mood disorder not otherwise specified (NOS), anxiety disorder NOS, and a prior history alcohol dependence, rule out dementia.  While the examiner noted the Veteran's reported stressor, he determined that the Veteran's current mental health condition was unclear and therefore the link between his reported stressor and his current condition was also unclear.  The examiner stated that an opinion regarding the etiology of the claimed PTSD could not be resolved without resorting to speculation.  

Nonetheless, as previously noted, also of record are several medical reports that confirm diagnoses of PTSD and relate the Veteran's PTSD to the verified in-service stressor.  Given that the balance of positive and negative evidence is in relative equipoise, the Board finds that any doubt regarding the diagnosis of PTSD and its nexus to service is resolved in the Veteran's favor.

In sum, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted. 

      Service Connection for a Lung Disorder

The Veteran seeks service connection for a lung disorder, to include asbestosis, as due to asbestos exposure.  

The Veteran's primary contention is that he was exposed to asbestos while serving on Navy ships during active duty.  The Veteran attributes all of his current lung disorders to asbestos exposure.  Specifically, the Veteran claims he was exposed to asbestos from old pipes while serving aboard the U.S.S. Burrfish.  

The Veteran's DD Form 214 lists his military occupational specialty (MOS) as a radioman.  There is no indication that his MOS involved actually working on the insulation on the pipes or construction projects and his MOS is not considered     to be one which poses a great risk of asbestos exposure.  Nothing in service personnel records corroborates that he performed duties that would have exposed him to asbestos, nor has he provided any documentation of such exposure.   It      is acknowledged that asbestos was used on a number of naval ships during the    1900s.  However, simply serving on a ship does not establish exposure, as asbestos exposure may not be presumed.  Rather, it must be shown that asbestos exposure actually occurred.  See Dyment v. West, 13 Vet. App. 141 (1999).

The VA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9 (f) includes a list of major occupations involving exposure to asbestos, including mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products and military equipment.  Of note, radioman is not listed.   

However, even assuming, without deciding, that the Veteran was exposed to asbestos in service, the Board finds the preponderance of the evidence is against  the claim for service connection.

The Veteran's service treatment records contain no complaint, history or findings consistent with a lung disorder, to include asbestosis or another asbestos-related disease, and on separation from service in October 1957 the lungs and chest were clinically evaluated as normal.   

After service, October 1983 VA x-rays of the lungs revealed emphysema and an area of linear fibrosis with pleural thickening.  It was also noted that spots in the lungs were found in 1981.  An August 1985 VA treatment record noted possible chronic obstructive pulmonary disease (COPD), along with a diagnosis of emphysema in 1981.  In June 2000, he was seen for complaints of coughing up phlegm and pain.  X-rays of the lungs contained no radiographic evidence for acute interval change in lung aeration.  Subsequent treatment records noted a history of COPD and emphysema.  An August 2000 VA hospital report noted the Veteran reported he stopped smoking 8 years previously after a 3 pack per day history times 40 years.

Private treatment records in July 2003 noted COPD and pulmonary fibrosis that was not extensive but there was localized fibrosis of both upper lobes, which could be a sign of asbestos exposure as early asbestosis.  The Veteran's medical history was significant for smoking.  In June 2005, a clinician noted asbestos exposure with associated pulmonary fibrosis.  A CT scan, however, revealed severe emphysematous changes and probable chronic apical pleural thickening; it was noted that without the benefit of a prior study chronicity could not be determined.  A history of asbestosis was also noted in 2007.  An August 2007 CT scan of the chest showed primarily upper lobe emphysematous changes with no evidence of asbestosis.  In 2008 a clinician reported COPD and pulmonary fibrosis.  December 2008 x-rays showed pulmonary hyper-expansion consistent with emphysematous changes, no evidence of acute pathology.  

The Veteran underwent a VA examination in July 2010.  He reported exposure to asbestos during service while aboard Navy vessels.  He indicated that he served 
as a radar and radioman.  The Veteran reported he quit smoking in the 1960s.  Respiratory onset of shortness of breath began in the 1960s and became worse in the 1980s.  He was diagnosed with COPD.  The Veteran was initially diagnosed with possible asbestosis in 2003.  However, a repeat CT scan on 2007 was negative for any fibrosis or for any pleural thickening.  Chest x-rays in July 2010 revealed no acute process.  Following an examination of the Veteran, to include pulmonary function studies, the examiner diagnosed COPD with medical therapy and is not caused by or the result of military service.  The examiner concluded that despite a diagnosis of asbestosis, there was no objective medical evidence to substantiate the diagnosis.  As such, the examiner opined that, taking into consideration his being a radar and radioman with minimal asbestos exposure, and the questionable diagnosis of asbestosis in 2003 with a negative CT scan in 2007, there was no diagnosis of asbestosis and therefore no relationship with military service.  

The VA examiner's opinion was rendered following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusion reached.  Accordingly, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current lung disabilities to service.  

While the Veteran believes that his current lung disability is related to service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his lung disabilities is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of lung disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.   

For all the foregoing reasons, the claim for service connection for a lung disability claimed as due to exposure to asbestos must be denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule is not for application because the most probative evidence of record is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for posttraumatic stress disorder is reopened.

Entitlement to service connection for posttraumatic stress disorder is granted.

Service connection for a lung disorder is denied.


REMAND

The Veteran contends that he is entitled to service connection for residuals of a left hand crush injury.

The service treatment records document injuries to the left hand.  In February 1956 and July 1956, he was treated for a left hand injury with trauma to the thumb, little finger and index finger.  In April 1956 he was treated with a cast after a hatch slammed on left thumb.  X-rays showed a chip fracture of distal end of the first metacarpal.  In May 1956 the cast was removed and an Ace bandage was applied.  

In support of his claim, the Veteran submitted a medical statement from his private chiropractor dated in August 2003, wherein the clinician reported that in his professional opinion, the Veteran experienced decreased left wrist motion due to ankyloses as a result of multiple in-service injuries incurred when a submarine hatch was slammed on the Veteran's left wrist.    

On VA examination in August 2010, the examiner noted mild functional limitation from degenerative joint disease first metacarpophalangeal and metacarpal joint degenerative changes not caused by or related to service.  The examiner opined that it was less likely than not that the condition was caused by or related to the chip fracture of first metacarpal in service, as it completely healed with no residuals.  While the Veteran reported intermittent treatment for the left hand post-service discharge, the examiner noted a lack of chronicity and continuity of care for 54 years.  Moreover, the examiner indicated that given the generalized nature of the Veteran's arthritis and involvement of other joints, the condition was likely age related.  

However, at the April 2014 personal hearing, the Veteran exhibited a left hand deformity that was not evident in the right hand, which the examiner did not address.  As the significance of this nonsymmetrical finding in the hands is unclear, the Board finds that the Veteran should be provided with a new VA examination.

On remand, relevant ongoing medical records, if any, should also be obtained, to include any VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers from whom he has received treatment for the left hand, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all relevant records identified that are not duplicates of those already contained in the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such. 

2.  Obtain relevant VA treatment records concerning his hand dating since June 2014.  
 
3.  After the above development has been completed, schedule the Veteran for a VA hand examination to determine the nature of his left hand disability and to obtain an opinion as to whether the disability is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results should be reported. 

Following review of the claims file and examination of the Veteran, the examiner should opine whether any current left hand condition found at least as likely as not (50 percent probability or greater) had its onset in service or is otherwise related to service, to include consideration of any left hand injuries sustained in service, such as     the April 1956 chip fracture of distal end of the first metacarpal.  The examiner should provide the reasoning for the conclusions reached, to include explaining the significance of any left hand deformity when compared with the right hand.

4.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


